Exhibit 10.23

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) dated as of
May 10, 2007 (the “Assignment Date”), by and between WESTCORE PROPERTIES AC,
LLC, a Delaware limited liability company (“Assignor”), and WESTCORE-TRT FORTUNE
CONCOURSE LLC, a Delaware limited liability company (“Assignee”).

RECITALS

A.        Assignor and Concourse Fortune Associates, LLC, a Delaware limited
liability company (“Seller”), entered into that certain Real Estate Sale
Agreement, dated as of March 22, 2007, as amended (collectively, the “Purchase
Agreement”), wherein Seller agreed to sell and Assignor agreed to purchase
improved real property located on Concourse Drive and Fortune Drive, San Jose,
California, and certain other interests (as more particularly described in the
Purchase Agreement as the “Property”).

B.        Assignor desires to assign all of its rights, title and interests in
and to the Property under the Purchase Agreement to Assignee, effective as of
the Assignment Date.

C.        Assignee desires to accept such assignment and assume all of
Assignor’s rights, duties, obligations and liabilities under the Purchase
Agreement with respect to the Property (collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.         Definitions. Unless otherwise defined in this Assignment, all
capitalized terms used herein shall have the meanings ascribed to them in the
Purchase Agreement.

2.         Assignment. Assignor hereby transfers, assigns and sets over to
Assignee, its successors and assigns, all of Assignor’s rights, title and
interests in, to and under the Purchase Agreement with respect to the Property.

3.         Assumption. Assignee hereby agrees and confirms that effective as of
the Assignment Date, (i) Assignee has assumed all of the Obligations, and is
presently bound by all conditions and agreements applicable to Assignor, under
and with respect to the Purchase Agreement, and (ii) Assignee hereby expressly
ratifies and reaffirms all of the covenants, representations and indemnities of
Assignor set forth in the Purchase Agreement.

4.         No Release of Assignor. No assignment of the Purchase Agreement shall
relieve Assignor of any liability or its obligations under or in connection with
the Purchase Agreement.

5.         Delivery to Seller. Assignor shall promptly deliver to Seller a copy
of this Assignment, fully executed by Assignor and Assignee, after the mutual
execution hereof by the parties.

6.         Severability. If for any reason, any provision of this Assignment
shall be held to be unenforceable, it shall not affect the validity or
enforceability of any other provision of this Assignment and to the extent any
provision of this Assignment is not determined to be unenforceable, such
provision, or portion thereof, shall be, and remain, in full force and effect.

1


--------------------------------------------------------------------------------


7.         Authority to Contract. The signatories hereto represent that they
have full and complete authority to bind their respective parties to this
Assignment and that no other consent is necessary or required in order for the
signatories to execute this Assignment on behalf of their respective parties.

8.         Dispute Costs. In the event any dispute between the parties with
respect to this Assignment results in litigation or other proceeding, the
prevailing party shall be reimbursed by the party not prevailing in such
proceeding for all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ and experts’ fees and costs incurred by the prevailing
party in connection with such litigation or other proceeding and any appeal
thereof. Such costs, expenses and fees shall be included in and made a part of
the judgment recovered by the prevailing party, if any.

9.         Counterparts; Signatures. This Assignment may be executed in
counterparts. All executed counterparts shall constitute one agreement, and each
counterpart shall be deemed an original. The parties hereby acknowledge and
agree that the delivery of an executed copy of this Assignment by facsimile
signatures or an executed copy of this Assignment transmitted by electronic mail
in so-called “pdf” format shall be legal and binding and shall have the same
full force and effect as if an original of this Assignment had been delivered.
Assignor and Assignee (i) intend to be bound by the signatures on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this Assignment based on the foregoing forms of signature

10.       Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of California.

11.       Entire Agreement/Modifications. This Assignment, including exhibits,
if any, expresses the entire agreement of the parties and supersedes any and all
previous agreements between the parties with regard to the subject matter
hereof. There are no other understandings, oral or written, which in any way
alter or enlarge its terms, and there are no warranties or representations of
any nature whatsoever, either expressed or implied, except as may expressly be
set forth herein. Any and all future modifications of this Assignment will be
effective only if it is in writing and signed by the parties hereto. The terms
and conditions of such future modifications of this Assignment shall supersede
and replace any inconsistent provisions in this Assignment.

///continued on next page///

2


--------------------------------------------------------------------------------


///continued from previous page///

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date and year first above written.

ASSIGNOR:

 

WESTCORE PROPERTIES AC, LLC,
a Delaware limited liability company

 

 

By:

/s/ Manish Malhotra

 

Name:

Manish Malhotra

 

Title:

Chief Financial Officer

 

 

ASSIGNEE:

 

WESTCORE-TRT FORTUNE CONCOURSE LLC,
a Delaware limited liability company

 

 

 

By:

Westcore-TRT Fortune Concourse Partnership,
a Delaware general partnership,
its Sole Member and Manager

 

 

 

 

 

By:

WP Fortune Concourse, LLC,
a Delaware limited liability company,
its Managing Partner

 

 

 

 

 

By:

MRB Manager, LLC,
a Delaware limited liability company,
its Manager

 

 

 

 

 

 

 

By:

/s/ Manish Malhotra

 

 

 

 

Name:

Manish Malhotra

 

 

 

Title:

Vice President

 

3


--------------------------------------------------------------------------------